Citation Nr: 0631021	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1950 to June 1954 and from 
January 1958 to January 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The veterans claims file 
is now in the jurisdiction of the Roanoke, Virginia RO.  In 
June 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the appellant submitted additional evidence with 
a waiver of RO initial consideration of such evidence.
The undersigned also stated the case would be held in 
abeyance 90 days for the submission of additional evidence.  
38 C.F.R. § 20.709.  On September 7, 2006, within the 90 day 
abeyance period, additional evidence was received at the 
Board with a waiver of RO initial review.

Although the RO implicitly reopened the appellant's claim by 
deciding the issue on the merits in July 2002, the question 
of whether new and material evidence has been received to 
reopen such claim must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed rating decision in July 1981 denied service 
connection for cause of the veteran's death on the basis that 
his death was not related to a disability that was incurred 
in or aggravated by service.

2. Evidence received since the July 1981 rating decision 
raises questions about the nature and etiology of the 
disability that caused the veteran's death, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for cause of the veteran's death, 
and raises a reasonable possibility of substantiating the 
claim.  

3. The veteran had not established service-connection for any 
disability.

4. The veteran died in May 1981; the immediate cause of his 
death was cerebral edema due to cerebral thrombosis; 
hypertension was listed as a contributing cause on his death 
certificate.

5. Cerebral thrombosis and hypertension were not manifested 
in service or in the first postservice year, and are not 
shown to have been otherwise related to the veteran's 
service.

6. The evidence does not show the veteran's death was caused 
by a disability that was incurred or aggravated in service, 
to include pituitary tumor or empty sella syndrome; nor is it 
shown that a service connected disability contributed to 
cause his death.





CONCLUSIONS OF LAW

1. Evidence received since the July 1981 rating decision is 
new and material, and the claim of service connection for the 
cause of the veteran's death may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).

2. Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Initially, the Board notes that the appellant was not given 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen her claim for 
service connection of the veteran's death as is required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006), but the Board finds 
that, inasmuch as the determination below reopens the claim, 
any error in notice content or timing on that aspect of the 
appeal is harmless.  

Regarding the underlying claim of service connection for 
cause of the veteran's death, the appellant was advised of 
VA's duties to notify and assist in the development of the 
claim.  While she did not receive complete notice prior to 
the initial rating decision, a June 2005 letter provided 
certain essential notice before the readjudication of her 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  December 2001 and June 2005 letters explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claim.  
Nevertheless, the Board finds that she has essentially been 
notified of the need to provide such evidence, since the June 
2005 letter informed her that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to the RO.  In addition, the 
April 2003 statement of the case included such notice by 
citing § 3.159(b)(1).  Thus, she has been adequately informed 
of the need to submit relevant evidence in her possession, 
has had ample opportunity to respond/ supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
informed the appellant of effective date criteria.

The veteran's pertinent and obtainable treatment records have 
been secured.  Attempts by the RO and the appellant to obtain 
private treatment records have been unsuccessful, as these 
records have been destroyed because of the passage of more 
than fifteen years since he died.  The RO arranged for a VA 
opinion in January 2003.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The appellant's initial claim seeking service connection for 
the cause of the veteran's death was received by the RO in 
June 1981.  In a July 1981 rating decision, the RO denied the 
claim, essentially finding that a disability incurred in or 
aggravated by active service was not the principal or 
contributory cause of the veteran's death.  The appellant did 
not appeal this decision, and it became final.

The evidence of record in July 1981 included service medical 
records that showed treatment for headaches diagnosed as 
migraines and tension headaches.  A March 1962 record shows 
the veteran complained that his eyes were clouding up and 
that he was having "trouble focusing."  An April 1962 
record concludes his headaches were not ocular in nature.  In 
May 1962, the veteran complained of having back pain and of 
his legs becoming numb.  In February 1963, he complained of 
tightness in his chest; a chest x-ray was normal.  On service 
separation examination, the veteran was found to be 
acceptable for discharge with a waiver, because he was 
nineteen pounds overweight.  On separation examination his 
blood pressure while sitting was 132/88.  Other blood 
pressure readings of record taken during the veteran's 
service were 120/80 (October 1950), 130/78 (June 1954), 
128/72 (January 1958), 130/90 (February 1963), 132/82 (July 
1963), and 130/88 (July 1964).  Hypertension was not 
diagnosed in service.

The veteran's May 1981 death certificate lists the immediate 
cause of death as cerebral edema due to cerebral thrombosis.  
Hypertension was listed as a contributory cause.  

A June 1981 statement from the appellant reports the veteran 
was treated several times during service for headaches, which 
were determined to be migraines.  She states these severe 
headaches occurred weekly for about two months and then 
became less frequent.  She alleges the veteran was told he 
had high blood pressure on separation and that in October 
1968 he was denied employment because he had high blood 
pressure.  He began taking medication for high blood pressure 
in 1969.  She noted his headaches continued, with increasing 
visual disturbances, and were often accompanied by dizziness.  
He was hospitalized in December 1977 following a probable 
slight stroke and was subsequently diagnosed with an "empty 
sella."  He died in May 1981 from a massive stroke that was 
immediately preceded by complaints of visual disturbances.

Evidence received subsequent to the July 1981 rating decision 
includes:

*	A January 2002 letter from the appellant in which she 
stated the veteran was denied employment by several 
companies in December 1968 because he had high blood 
pressure.  He was eventually hired by Philco-Ford, 
because they were able to obtain a waiver from their 
insurance company to hire him despite his high blood 
pressure.  She stated the veteran began smoking while he 
was in the military, quit in 1964, and proceeded to gain 
about 100 pounds.  During service, he experienced severe 
headaches; doctors accepted an initial diagnosis of 
migraines and did not pursue further testing.  She noted 
treatment was not effective and he would usually end up 
sleeping off his headaches in a dark room.  The veteran 
was first treated for high blood pressure in 1970, when 
a doctor told him his blood pressure was at "stroke 
level."  He began having dizziness and blurred vision 
in 1972 or 1973.  The veteran had a probable slight 
stroke or a transient ischemic attack in November 1977.  
A pneumoencephalogram revealed an "empty sella."  The 
appellant noted that "the pituitary gland could not be 
visualized and the boney structure that surrounds it, 
the sella turcica, was eroded away.  This condition can 
be caused by excess pressure of spinal fluid or the 
former presence of a pituitary tumor that outgrew its 
blood supply and subsequently regressed.  After that 
finding the [veteran's] visual problems were blamed on 
the fact that the optic nerve is normally supported by 
the membrane covering the sella turcica."  The 
appellant opined that the veteran had a pituitary tumor 
during his military service that was undiagnosed; he 
also developed obesity and high blood pressure.  She 
states that when he began developing serious symptoms, 
they were discounted because of the "empty sella" that 
was actually the result of an untreated pituitary tumor.  

*	A March 2002 VA Form 21-4142, Authorization and Consent 
to Release Information, shows the appellant's 
recollection that the veteran told Dr. R. F. U. that he 
"couldn't use the things he had learned."  Dr. R. F. 
U. believed the veteran had depression, but the 
appellant noted she realized now that the veteran was 
trying to say he could not reason or use his knowledge 
to solve work related problems and that he knew 
something was seriously wrong with him.  Another consent 
form indicates that when doctors asked him to read 
something, he was never asked whether he comprehended 
what he was reading, and that while he could read words 
on a page, he did not understand what he was reading.

*	An August 2002 notice of disagreement reflects the 
appellant's belief that military and subsequent civilian 
care providers probably committed medical errors while 
caring for the veteran.  She also noted that when the 
veteran decided to leave the military with only eight 
years left before his retirement, he told her he would 
be worthless by that time and that there was no point in 
him staying any longer.  She concluded he knew his 
mental condition was deteriorating, but he did not 
recognize that it was a medical problem.  
*	A January 2003 VA medical opinion shows the examiner 
reviewed the veteran's claims file, including all 
service medical records.  He noted the veteran did not 
have a diagnosis of hypertension while in service.  He 
provided the following opinion:  

As for any relationship between the veteran's 
death, caused by cerebrovascular disease, and 
any prior conditions that may have been present 
during service; his death was contributed to by 
his hypertension and prior history of smoking; 
but I can see no correlation between the stroke 
and the finding of an empty sella syndrome, nor 
the prior history of migraine headaches.  There 
is no known association between empty sella 
syndrome and subsequent cerebrovascular 
disease, nor is there an increased association 
between migraine and stroke.  So, to summarize, 
I believe his cause of death was related to 
hypertension, which was not noted until after 
his separation from service, and that there is 
no other nexus to any conditions which were 
noted in service.

*	A May 2003 VA Form 9, Substanstive Appeal, contends the 
veteran's stroke that caused his death completely 
occluded the carotid artery on one side.  The appellant 
alleges this would have been "treatable and detectable 
if the doctors had not been side-tracked by his other 
medical complications."

*	At the June 2006 hearing, the appellant testified that 
she worked in the medical profession as a 
cytotechnologist and that she believed doctors 
misdiagnosed the veteran's condition and blamed his 
symptoms on "empty sella" syndrome, when his symptoms 
were actually evidence that he had a pituitary tumor.  
She believed the empty sella diagnosis masked the fact 
that he was having significant occlusion of the carotid 
artery.  She also alleged his headaches were not 
migraine headaches, but were related to the pituitary 
tumor and high blood pressure.  A psychiatrist told her 
after the veteran's death that he obviously had brain 
damage six months prior to his death and that it was 
highly likely the brain damage existed about six years 
before his death.  Evidence submitted at the hearing 
included hospital bills showing that various testing was 
completed prior to his death, including vision testing 
and chest CT scans.  Additionally, a May 1981 health 
insurance claim form reports the veteran was admitted to 
the hospital with a diagnosis of "subarachnoid hemo," 
which the appellant alleges was actually occlusion of 
the carotid artery that could have been prevented by 
surgery if it had been recognized.  A December 1980 
record notes a diagnosis of transient ischemic attack 
while a March 1981 record provides a diagnosis of empty 
sella.

*	A September 2006 letter and attached search records 
document the appellant's search for the insurance 
company waiver obtained in 1968 that allowed the veteran 
to work for Philco-Ford, even though he had high blood 
pressure.  Letters from Unicare and John Hancock Life 
Insurance indicate they were unable to locate any 
records regarding the veteran's employment with Philco-
Ford.  An October 1969 application for John Hancock life 
insurance indicates the veteran was an electronics 
technician and a member of Group Policy number 18GCC.  
The appellant stated the veteran was only able to apply 
for this benefit because he worked for Philco-Ford and 
was covered by their Group Policy.  

*	June 1960 through April 1962 service personnel records 
show the veteran received several educational awards 
based on his completion of educational credits and that 
he received favorable job performance reviews.  On an 
April 1962 letter that acknowledges the veteran's 
outstanding work on a project the appellant handwrote 
that the letter was dated just before the veteran had 
his first major headache.

*	Abstracts from various medical articles provide several 
findings relating to empty sella syndrome: headaches, 
visual symptoms, and endocrine disturbances are common 
with empty sella syndrome and it is recognized that it 
often coexists with pituitary micro-adenomas; the 
etiology of empty sella syndrome is often undetermined, 
but sometimes is related to treatment of pituitary and 
parasellar disease; enlarged empty sellae are often 
caused by spontaneous necrosis of a previous pituitary 
adenoma; patients with empty sella commonly have 
headaches, but a cause-effect relationship is 
controversial; and the development of empty sella 
syndrome is a well recognized complication in the 
treatment of pituitary tumors and usually presents with 
visual failure.

*	A September 2006 U.S. News and World Report article, 
entitled "Divining Death's Causes" states that 
"autopsies have reportedly demonstrated that doctors 
are often wrong about the reason the patient died.  One 
pathology journal reported in 2002 that half the autopsy 
reports reviewed at one teaching hospital reflected at 
least one misdiagnosis, and the majority of the errors 
were so bad that at least some of the patients might 
have lived had they been diagnosed correctly."  The 
appellant stated that an autopsy was not completed on 
her husband, but she believes he was misdiagnosed and 
that surgery could have prevented his stroke, if he had 
received the appropriate diagnosis.  She reported a 
psychiatrist who was certain a physical process was 
causing the veteran to have significant brain damage 
stated it was too bad an autopsy had not been completed.  
The appellant said she suggested an autopsy be 
completed, but the neurologist said it was unnecessary 
because the arteriogram had shown complete occlusion of 
the carotid artery had caused his death.  The appellant 
believed that the process that ended the veteran's life 
began with a "casual diagnosis of 'migraine headaches' 
in a patient who actually had a pituitary tumor."


C.	Legal Criteria

As noted above, the appellant's claim of entitlement to 
service connection for cause of the veteran's death was 
denied in July 1981.  She was properly notified of the 
decision and of her appellate rights, and she did not appeal.  
Accordingly, the July 1981 decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in September 2001) and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and hypertension or 
brain thrombosis become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

Reopening of the Claim

The Board finds that the evidence submitted is new and 
material because it was not before agency decision-makers in 
July 1981 and it speaks directly to the issue to be decided; 
specifically, it raises questions whether the cause of the 
veteran's death was a disability that was incurred in or 
aggravated during his service.  When taken at face value, as 
is required when determining solely whether or not to reopen 
a previously denied claim, the Board finds that the evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, the evidence is new and 
material and is sufficient to reopen the claim of entitlement 
to service connection for cause of the veteran's death.  The 
appeal is granted to that extent only.



De Novo Review - Service Connection for Cause of the 
Veteran's Death

At the outset the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning the case to the RO for their 
initial de novo consider upon the Board's reopening of the 
claim because the RO had already itself reopened the claim 
and adjudicated the matter de novo before the appeal was 
certified for Board review.

The appellant's theory of entitlement to the benefit sought 
is that the veteran's death was caused by an undiagnosed 
pituitary tumor that began while he was in service or that 
the hypertension that was a contributory cause of his death 
began in service.  She notes that an autopsy was not 
performed on the veteran to determine his exact cause of 
death and alleges that a pituitary tumor remained undiagnosed 
during his lifetime because the doctors were distracted by a 
diagnosis of empty sella syndrome, which is evidenced by 
symptoms similar to those of a pituitary tumor and sometimes 
arises as a result of a pituitary tumor.  While the Board 
sympathizes with her position that the veteran's condition 
may have been misdiagnosed, without supporting medical 
evidence, the allegation is no more than mere conjecture, and 
thus lacking in probative value.  

The United States Court of Appeals for Veterans Claims has 
held that the Board may consider only independent medical 
evidence to support its findings.  If the medical evidence of 
record is insufficient, the Board is not free to substitute 
its own unsubstantiated medical conclusion to refute a 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  The medical evidence that is of record supports that 
the veteran died of cerebral edema caused by cerebral 
thrombosis.  A contributory cause was hypertension.  After 
thoroughly reviewing the veteran's claims file, the January 
2003 VA examiner opined that the veteran's "cause of death 
was related to hypertension, which was not noted until after 
his separation from service, and that there is no other nexus 
to any conditions which were noted in the service."  He also 
concluded that there was no evidence the cerebral thrombosis 
that caused the veteran's death was related to empty sella 
syndrome or to headaches experienced in service.

The appellant's unsupported statements are the only evidence 
the veteran had a pituitary tumor.  While the Board is aware 
that the appellant is a cytotechnologist and, thus, has some 
medical expertise, she has merely provided a bare conclusion 
that the diagnosed empty sella syndrome was actually a 
pituitary tumor that began in service and ultimately caused 
his death.  As noted above, the clinical evidence of record 
does not support her conclusion.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The appellant has submitted textual 
evidence that states empty sella syndrome can be related to a 
pituitary tumor; however, the evidence of record shows the 
veteran died of cerebral edema caused by cerebral thrombosis, 
not from empty sella syndrome or a pituitary tumor.  
Competent evidence, the January 2003 opinion of a consulting 
VA physician establishes that there is no known association 
between empty sella syndrome and cerebrovascular accident.  
Without clinical evidence that the veteran had a pituitary 
tumor that began in service, the Board is unable to conclude 
that his death was caused by such a tumor.  Based on the 
medical evidence of record, the Board must conclude that the 
cause of the veteran's death was cerebral edema caused by 
cerebral thrombosis and contributed to by hypertension.  

In the alternative, the appellant contends that the veteran's 
death was caused by hypertension that began in service.  The 
January 2003 VA medical opinion and the veteran's death 
certificate support the conclusion that hypertension 
contributed to his death.  However, the medical evidence of 
record does not show that hypertension was manifested or 
diagnosed in service or within one year after his discharge 
from service.  The appellant has stated the veteran received 
a waiver in approximately December 1968 from Philco-Ford's 
insurance company that allowed him to be employed there even 
though he had hypertension.  Even conceding (as it is not 
shown by objective evidence) that such job waiver was 
required, that would have occurred about two years after the 
veteran's separation from service.  Hypertension initially 
documented two years postservice falls outside the time limit 
allowed for applying the chronic disease presumptive service 
provisions under 38 U.S.C.A. § 1112.  The medical records and 
the appellant's statements do not indicate a continuing trend 
of elevated blood pressure readings between service and the 
initial diagnosis of hypertension.  Significantly, the 
appellant herself has identified other factors associated 
with hypertension, such as the veteran's substantial 
postservice weight gain and smoking.  Furthermore, the 
cerebral thrombosis that caused his death did not initially 
manifest until at least about eleven years after his 
discharge from service , in 1977, when he first had a slight 
stroke.  Consequently, service connection for the cause of 
the veteran's death on the basis that the disease that was 
the primary or a contributory cause of death was incurred or 
aggravated in service is not warranted.

In summary, the evidence does not show the veteran died from 
a pituitary tumor or empty sella syndrome, nor does it show 
that the cerebral thrombosis and hypertension that caused and 
contributed to his death were related to his military 
service.  Thus, the preponderance of the evidence is against 
the appellant's claim, and the reasonable doubt doctrine is 
not for application.  Hence, the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is granted; however, service 
connection for the cause of the veteran's death is denied on 
de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


